Supreme Court of Florida
                                   ____________

                                  No. SC17-1499
                                  ____________

                            RICARDO GONZALEZ,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [March 23, 2018]

PER CURIAM.

      We have for review Ricardo Gonzalez’s appeal of the circuit court’s order

denying Gonzalez’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Gonzalez’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Gonzalez’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Gonzalez responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Gonzalez’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Gonzalez is not entitled to relief.

Gonzalez was sentenced to death following a jury’s recommendation for death by a

vote of eight to four, and his sentence of death became final in 2001.1 Gonzalez v.

State, 786 So. 2d 559, 563 (Fla. 2001). Thus, Hurst does not apply retroactively to

Gonzalez’s sentence of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we

affirm the denial of Gonzalez’s motion.

      The Court having carefully considered all arguments raised by Gonzalez, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now



      1. Although our decision affirming Gonzalez’s death sentence does not
specify the number of Gonzalez’s jurors who voted to recommend death, our
decision affirming the denial of his initial motion for postconviction relief does.
See Gonzalez v. State, 990 So. 2d 1017, 1022 (Fla. 2008).

                                          -2-
final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Miami-Dade County,
     Ellen Sue Venzer, Judge - Case No. 131992CF002141D000XX

Jeffrey Evan Feiler, Miami, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Melissa J. Roca,
Assistant Attorney General, Miami, Florida,

      for Appellee




                                       -3-